Citation Nr: 9901254	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pharyngitis and post-operative residuals of tonsillitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from June 1965 to June 1967.  His decorations include the 
National Defense Service Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased evaluation was 
denied for tonsillitis and pharyngitis.  

The Board notes that in statements on appeal, the veteran has 
referred to the claimed disability as an upper respiratory 
condition, and the record indicates recent treatment for 
chronic bronchitis and chronic obstructive pulmonary disease. 
On appeal, however, the issue was framed as entitlement to an 
increased evaluation for tonsillitis (now post-operative 
residuals of tonsillectomy) and pharyngitis, the veterans 
only service-connected disability.  The Board has construed 
the veterans statements on appeal as an informal claim for 
service connection for an upper respiratory disorder, and 
accordingly, this issue is referred to the RO for appropriate 
adjudicatory action.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.






FINDING OF FACT

There is no current evidence of active manifestations or 
symptomatology which can be associated with the service-
connected pharyngitis or the post-operative residuals of 
tonsillitis.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
pharyngitis and the post-operative residuals of a tonsillitis 
have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §  4.97, Diagnostic Code 6599-6516 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.





Medical Evidence

Service medical records show that the veteran was treated for 
sore throat on several occasions.  In December 1965, he was 
diagnosed with follicular tonsillitis.  In October 1966, he 
was assessed with acute purulent tonsillitis.  A March 1967 
treatment note shows an assessment of chronic tonsillitis, 
and it was noted that a tonsillectomy was planned.  In April 
1967, the veteran was assessed with acute pharyngitis, for 
which penicillin was prescribed as treatment.  It was noted 
that he was scheduled for discharge in May 1967, and that the 
planned tonsillectomy could not be performed before that 
time.  

The report of a post-service VA examination, conducted in 
October 1967, shows that the veteran complained that he had 
suffered from 3 throat infections since his discharge.  He 
also indicated that he had problems with his nose and throat 
which were accompanied by headache.  The examination report 
incorporates the findings of a November 1967 ear, nose, and 
throat evaluation.  The evaluation report indicates that the 
veteran gave a history of chronic attacks of tonsillitis for 
approximately 6 to 7 years.  On examination, the left tonsil 
was rather enlarged in comparison to the right one.  The 
larynx and hypopharynx looked normal.  An impression of 
chronic, recurrent attacks of tonsillitis and pharyngitis was 
given.  

Pursuant to a rating action of February 1968, service 
connection was granted for tonsillitis and pharyngitis, and a 
noncompensable disability evaluation is currently in effect 
for this disability.  

A May 1970 VA hospital report shows that the veteran 
underwent a tonsillectomy as treatment of chronic 
tonsillitis.  The operative report notes that the veteran 
experienced recurrent episodes of tonsillitis, and he was 
admitted for a tonsillectomy which was done under general 
anesthesia.  He was febrile for a period of 9 days without 
any sign of urinary or other complications.  He was placed on 
penicillin and his fever subsided.  On discharge, he was 
instructed to return in one week for follow-up.  

In conjunction with his current claim, the veteran submitted 
private outpatient records showing medical treatment at the 
Centro Neumologico de Puerto Rico and the Centro 
Puertorriqueno de Cardiologia for various ailments, to 
include cardiomyopathy, skin disorders, hypertension, chronic 
bronchitis, and chronic obstructive pulmonary disease.  The 
report of a July 1995 pulmonary examination shows that his 
throat and tonsils were clinically evaluated as normal, and 
it was noted that the veteran had no complaints regarding the 
ears, nose, or throat.  
The report of a May 1996 pulmonary examination shows that the 
throat was hyperemic and post-nasal drip was seen.  The 
report also notes that the tonsils were normal.  

In June 1997, the veteran was afforded a VA nose and throat 
examination.  The report shows that the veteran claimed to 
suffer from recurrent nasal stuffiness and episodes of dry 
cough, and that he had been like this for years.  Objective 
examination revealed mild congested turbinates, and there was 
no septal deviation.  There was no purulent discharge or 
dyspnea, and it was noted that there were no specific 
episodes of nasal allergy.  The examiner provided a diagnosis 
of allergic rhinitis.  The report also includes findings of 
an x-ray examination of the paranasal sinuses, which shows 
complete opacification of the right maxillary sinus.  The 
left maxillary and rest of the paranasal sinuses were clear.  
An impression of right maxillary sinusitis was given.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The criteria for evaluation of diseases of the nose and 
throat are set forth in the Schedule in 38 C.F.R. § 4.97 
(1998).  Residuals of tonsillectomy and pharyngitis are rated 
as analogous to the criteria found in Diagnostic Code 6516, 
which pertains to chronic laryngitis.  Diagnostic Code 6516 
provides that an evaluation of 10 percent disabling is 
appropriate based on objective evidence of hoarseness, with 
inflammation of the cords or mucous membranes.  An evaluation 
of 30 percent disabling is warranted where the evidence 
demonstrates hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  

Upon review of the record, the Board is of the opinion that a 
compensable evaluation is not warranted for the post-
operative residuals of tonsillitis and pharyngitis at this 
time.  Specifically, there is no objective evidence (such as 
hoarseness, inflammation, or other findings) which 
demonstrates the manifestation of active symptomatology which 
can be associated with the residuals of tonsillectomy; nor 
does the evidence show treatment or diagnosis for pharyngitis 
at any time since 1967.  

Although the VA examination showed diagnoses of allergic 
rhinitis and maxillary sinusitis, service connection has not 
been established for these disorders.  The VA examination 
report showed no findings regarding tonsillectomy residuals 
or with regard to abnormalities of the pharynx.  As there is 
no medical evidence of the manifestation of active 
symptomatology or other objective findings which can be 
associated with either pharyngitis or the residuals of a 
tonsillectomy at the present time, there is no basis for 
assignment of a compensable evaluation under the appropriate 
schedular criteria.  Accordingly, the claim for an increased 
(compensable) evaluation for the post-operative residuals of 
tonsillitis and for pharyngitis is denied.  

The Board has considered application of Diagnostic Code 6520, 
which pertains to stenosis of the larynx, to include 
residuals of laryngeal trauma, and Diagnostic Code 6521, 
which pertains to injuries to the pharynx.  However, the 
Board has concluded that application of the criteria found in 
these codes would not be appropriate in this instance, as the 
objective evidence is not indicative of stenosis, trauma, or 
other injury to the veterans pharynx.  


ORDER

Entitlement to an increased (compensable) evaluation for 
pharyngitis and the post-operative residuals of tonsillectomy 
is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
